                              UNITED STATES DIS'fR]C]- COURI'
                                DI STRICl- OF CONNE CTICTJI'



IN RE: COMPLAINT AND
ARRESI- WARRANT
                                                                 Mrsc No     s:äça#^tr       rc eM*
                                                                 F-ILED UNDBIì SBAL


           GOVERNME,NT'S MOTION TO SEAL THB COMPLAINT,
     SUPPORTING AFFIDAVIT OF SPBCIAL AGA,NT JEFFREY W. ANDERSON,
           THE ARREST WARRANT.       THIS MOTION TO SEAL

        The United States of America. by John     ll.   Durham. United States Attorney and Assistant

United States Attorney David J. Sheldon, hereby rrìoves to place the corrplaint. the supporting

affidavit of Special Agent Jeffrey W. Anderson, the alrest warrant, and this motion under     seal.

As set forth in the affidavit of Special Agent Anderson, this investigation is ongoing. Premature

disclosure of the contents of the complaint and aflìdavit would fi'ustrate the investigation by

immediately alerting the targets of the investigation to the natul'e of the probe. the techniques

employed, and the evidence developed to date, and would limit the use of the grand      july to

develop further admissible evidence. Prenrature clisclosure of the cornplaint, affidavit, and arrest

warrant would also fi'ustrate the purposes of the warrant and affect agent safèty when executing

the arrest warlant.

        'fherefore, the Government respectfully requests that the complaint, the supporting

affidavit of Special Agent Jeffrey W. Anderson, the alrest warrant, and this motion be placed

until the subject appears for his initial appearance.
                                 Respectfi I ly subrn ittecl.

                                 THE UNI'fED STATES OF AMERICA

                                 JOHN H. DURIIAM
                                 TJNITED STATES ATTORNÊ]Y


                                       lsl
                                 DAVID J. SIIELDON
                                 ASSISTANT UNITED STATES ATI-ORNE,Y
                                 ]57 CHURCI_I S1'REE,T/23RD FI.OOR
                                 NI]W I-IAVEN, CT 06510
                                 (203) 82r -3100
                                 fax: (203) 173-5378
                                 dav id.sheldorr@usdoj. gov



                                ORDE,R

The Government's Motion to Seal is hereby GRANTED.

                             RobertA.           ïn*3l'"ä'.::'o'o*""
                             Richardson         ?il";,'u?".1,33'

                          ROBERT A. RICI.IARDSON
                          UNTTED STATES MAGISTRATE JUDGE

                          Date: October    JÃ    .ZOZ0
